Title: To George Washington from Jonathan Trumbull, Sr., 9 July 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Dear Sir
                     Lebanon 9th July 1781
                  
                  I have before me Your Excellencys Letter of the 1st Instant—Enclosed is the result of a meeting of Commissioners at Providence the 26th June—For the month of July it was thought best for every State to get forward their whole quota of fresh beef as fast as possible.  For this State Colo. Champion was first furnished with £500—and now with near £800 more in hard Cash—with which to purchase—and several of the loans have collected so as to send forward immediately—For the following months certain days are fixed for each State to furnish their fresh beef, and I am in hopes there will be no failure—This state will furnish £800 hard money more to add to invigorate and hasten the supplies.
                  I intend to remain at home ’till the troops are forwarded from hence—then to remove to Hartford to promote the hastening on the fresh Beef and other supplies—and should it appear necessary & expedient, shall remove further westward with an Executive Council about me to promote every thing needful that is in our power—My great object is to forward our troops, and by the most strenuous exertions, to feed the army, that they be not reduced to any disagreeable necessities.
                  The salted provisions are orderd to be forwarded by the D.Q.M. and doubt not they will turn out in the whole about 8,000 Bbls—The quantity gone on, I suppose to be not more than one half of them—Mr Stevens A.C.I. will give thorough knowledge thereof—far better than is in my power to do—He was with me, and received the information I was able to give him—Mr Pomroy hath orders to send on twenty hhds of Rum—Sixty Bbls of powder, and more will be orderd as soon as I get to Hartford—There is fifty seven barrels more of the powder belonging to the Continent to be sent, and what further supplies of that article shall be granted by the State is not yet determined.  I know there is considerable that may be spared—inquiry will be made into the quantity on hand—and notice given General Knox.  I have the Honor to be with great Esteem & Consideration Your Excellencys Most Obedt hble servant
                  
                     Jonth; Trumbull
                     
                  
               